Exhibit 10.6

 
GRANT OF SECURITY INTEREST
IN PATENTS AND TRADEMARKS




THIS GRANT OF SECURITY INTEREST (“Grant”), effective as of March 30, 2007, is
executed by Sequiam Corporation, a California corporation (“Sequiam“), in favor
of Biometrics Investors, L.L.C., a Delaware limited liability company (the
“Secured Party”).


A. The Secured Party is the holder of a note which was made by Sequiam and which
has an outstanding balance as of the date of this Grant, including principal and
accrued interest, of $3,965,119.00 (the "Prior Note"). Subject to the terms and
conditions of that certain Agreement dated as of the date hereof among the
Secured Party, as lender, and Sequiam, as borrower (the "Agreement"), the
Secured Party has agreed to extend a term loan to Sequiam in the amount of
$2,500,000 ("Term Loan A") which loan would be consolidated with the
indebtedness evidenced by the Prior Note and evidenced by a new note in the face
amount of $6,500,000 ("Term Note A").


B. Subject to the terms and conditions of the Agreement, the Secured Party is
scheduled to extend a separate term loan to Sequiam in the amount of $5,000,000
("Term Loan B" and collectively with Term Loan A, the “Loans”) evidenced by a
note in such amount ("Term Note B").


C. Pursuant to the Agreement, the terms and provisions of which are hereby
incorporated herein as if fully set forth herein, Sequiam has granted a security
interest to the Secured Party of substantially all of its assets and personal
property in consideration of Secured Party’s agreement to provide loans to
Sequiam.


D  As security for the Prior Note, Sequiam had executed that certain Amended and
Restated Grant of Security Interest in Patents and Trademarks in favor of Lee
Harrison Corbin, Attorney in-Fact for the Trust Under the Will of John
Svenningsen (the "Trust”) dated as of May 18, 2005 (the “Prior Grant”)
 
E. The Trust has assigned all of its rights under the Prior Grant to Secured
Party such that the Secured Party now stands in place of the Trust thereunder.
 
F. Sequiam (1) has adopted, used and is using the trademarks reflected in the
trademark registrations and trademark applications in the United States Patent
and Trademark Office more particularly described on Schedule 1 annexed hereto as
part hereof (the “Trademarks”), and (2) has registered or applied for
registration in the United States Patent and Trademark Office of the patents
more particularly described on Schedule 2 annexed hereto as part hereof (the
“Patents”).


G. Sequiam wishes to confirm its grant to the Secured Party of a security
interested in all right, title and interest of Sequiam in and to the Trademarks
and Patents, and all proceeds thereof, together with the business as well as the
goodwill of the business symbolized by, or related or pertaining to, the
Trademarks, and the customer lists and records related to the Trademarks and
Patents and all causes of action which may exist by reason of infringement of
any of the Trademarks and Patents (collectively, the “T&P Collateral”), to
secure payment, performance and observance of the Liabilities (as that term is
defined in the Agreement).


NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged:


1. Sequiam does hereby further grant to the Secured Party a security interested
in the T&P Collateral to secure the full and prompt payment, performance and
observance of the Obligations.


2. Sequiam agrees to perform, so long as the Agreement is in effect, all acts
deemed necessary or desirable by the Secured Party to permit and assist it, at
Sequiam's expense, in obtaining and enforcing the Trademarks and Patents in any
and all countries. Such acts may include, but are not limited to, execution of
documents and assistance of cooperation in legal proceedings. Sequiam hereby
appoints the Secured Party as Sequiam's attorney-in-fact to execute and file any
and all agreements, instruments, documents and papers as the Secured Party may
determine to be necessary or desirable to evidence the Secured Party’s security
interest in the Trademarks and Patents or any other element of the T&P
Collateral, all acts of such attorney-in-fact being hereby ratified and
confirmed.


3. Sequiam represents and warrants that the Prior Grant is in full force and
effect and, as of the date hereof, the enforcement of the Prior Grant against
Sequiam is subject to no defenses of any kind.
 
4. Sequiam acknowledges and affirms that the rights and remedies of the Secured
Party with respect to the security interest in the T&P Collateral granted hereby
are more fully set forth in the Agreement and the rights and remedies set forth
herein are without prejudice to, and are in addition to, those set forth in the
Agreement. In the event that any provisions of this Grant are deemed to conflict
with the Agreement, the provisions of the Agreement shall govern.


5. Sequiam agrees to execute financing statements or other instruments to the
extent required by the Uniform Commercial Code and in executing such other
documents or instruments as may be required or deemed necessary by you for
purposes of affecting or continuing your security interest in the T&P
Collateral.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Sequiam has caused this instrument to be executed as of the
day and year first above written.


SEQUIAM CORPORATION.






By: 
Name:   Nicholas VandenBrekel  
Title:     CEO    



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1


REGISTERED TRADEMARKS AND TRADEMARK APPLICATIONS




Trademark
Registration or Application Number
Registration or Application Date
Country
Sequiam
78375254
01/26/04
USA
                       




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2


PATENTS AND PATENT APPLICATIONS




Patent
Registration or
Application Number
Registration or
Application Date
Country
None
                             




 
 

--------------------------------------------------------------------------------

 

STATE OF FLORIDA )
) ss:
COUNTY OF ORANGE )


On this 30th day of March 2007, before me personally came Nicholas Vandenbrekel
who, being by me duly sworn, did state as follows: that he is CEO of Sequiam
Corporation that he is authorized to execute the foregoing Grant on behalf of
said corporation and that he did so by authority of the Board of Directors of
said corporation.


 
Notary Public

